SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                        State of New Jersey v. Christopher Dekowski (A-35-12) (071019)

                 [Note: This is a companion case to State v. Kelvin Williams, also filed today.]

Argued October 8, 2013 -- Decided August 11, 2014

ALBIN, J., writing for a unanimous Court.

         In this appeal, as in its companion case decided today, State v. Williams, ___ N.J. ___ (2014), the Court
determines whether, in the course of committing a robbery, a defendant’s claim that he had a bomb constituted
sufficient evidence to support a jury finding that defendant was armed with or threatened the immediate use of a
deadly weapon.

         On the morning of September 27, 2007, defendant Christopher Dekowski entered the Commerce Bank in
Roselle, New Jersey, wearing a long-sleeve shirt, jeans, boots, a baseball cap with the brim partially covering his
face, and sunglasses, and carrying a bag that resembled a briefcase. Defendant’s clothing and suspicious behavior,
including pacing the floors and playing with the locks on the bottom of the bank’s front doors, attracted the attention
of several employees. Bank manager Anne Beeman instructed a customer service representative to call the police if
she coughed. When she saw defendant pass a note to one of the tellers, Beeman signaled the representative and took
over the transaction. The note requested money in various denominations and stated that defendant had a bomb in
the bag. Beeman admitted she had no way of knowing whether defendant really had a bomb, but she believed it was
possible. Concerned and fearful for herself, her employees and the customers, Beeman attempted to delay the
transaction until defendant yelled at her to give him the money. She gave him about $500, and he left the bank. An
employee took down his license plate number, which led police to defendant’s parents’ house, where they arrested
him later that day.

          At the end of the State’s case, defendant moved to dismiss the first-degree portion of the robbery charge.
The trial court denied the motion. Despite defendant’s testimony that he was suffering from a drug-induced
blackout during the robbery, the jury convicted him of first-degree robbery and he was sentenced to a thirteen-year
prison term, subject to an eighty-five percent period of parole ineligibility.

          Defendant appealed, and the Appellate Division reversed his conviction on the ground that there was
insufficient evidence to support a finding that defendant was armed with a real or simulated deadly weapon. The
panel molded the jury verdict to reflect a second-degree robbery conviction. It maintained that, although the
manager read the note stating that defendant had a bomb, defendant did not claim that the briefcase contained a
weapon, nor did he brandish it or make any gesture toward it. Moreover, none of the witnesses expressed a belief
that defendant had a bomb in the briefcase or that he in any way led them to believed it contained a bomb. Thus, the
panel concluded that the State failed to prove a connection between the briefcase and the bomb threat. The Court
granted the State’s petition for certification. 212 N.J. 462 (2012).

HELD: Applying a totality-of-the-circumstances standard, defendant’s appearance, conduct, and written note
demanding money and threatening a bomb in a bag provided sufficient evidence for a reasonable jury to convict
defendant of first-degree robbery based on a finding that the bank manager had an actual and reasonable belief that
defendant was armed with a deadly weapon.

1. In accordance with N.J.S.A. 2C:15-1(b), second-degree robbery is elevated to first-degree robbery in cases
where, while committing a theft, the defendant “is armed with, or uses or threatens the immediate use of a deadly
weapon.” In this appeal’s companion case, Williams, supra, ___ N.J. at ___, the Court considered the “deadly
weapon” provision of the robbery statute in the context of a threatened simulated bomb, applying a totality-of-the-
circumstances standard to determine whether sufficient evidence was presented to the jury to conclude that the

                                                          1
victim actually and reasonably believed that the robber possessed a bomb. A first-degree robbery conviction will
not be sustained unless, under the circumstances, the victim possessed a reasonable and subjective belief that the
device, instrument, material or substance possessed by the robber was capable of producing death or serious bodily
injury. In the case of simulated weapons, to determine the reasonableness of the victim’s belief, factfinders must
look to the totality of the circumstances, including the defendant’s words conveying the threat, his overall conduct,
his dress, and any other relevant factors. (pp. 11-13)

2. One relevant factor to consider in applying the totality-of-the-circumstances standard is whether the robber was
carrying an object while threatening a bomb. The public is well aware that bombs have been concealed under
clothing, as well as in backpacks, luggage, bags, and attaché cases. The range of instruments that robbers have
fashioned as fake bombs is similarly broad, including shoeboxes with lights and sticks with wiring. In light of
recent events and the common knowledge that a bomb has a devastating destructive capacity, a credible bomb threat
will engender fear or even panic. Consequently, a victim threatened with the detonation of a bomb is unlikely to ask
for proof of its existence, and a robber making such a threat should expect to be taken at his word. Thus, where a
robber has made an unambiguous oral or written threat, a gesture, such as patting a briefcase or waving it in the air,
is not necessary in order for a victim to form a reasonable belief that the robber is carrying a bomb. (pp. 13-15)

3. Here, the Court reviews the record de novo to determine whether the State presented sufficient evidence to defeat
defendant’s acquittal motion. On entering the bank, defendant’s appearance and conduct almost immediately
engendered suspicion. The note he subsequently handed to the teller conveyed a robbery in action and the threat of
a bomb, and Beeman testified that she believed defendant may have been armed with a bomb. Giving the State the
benefit of all favorable inferences and applying a totality-of-the-circumstances standard, the evidence supports the
conclusion that a reasonable jury could find that Beeman had an actual and reasonable belief that defendant was
armed with a deadly weapon. Accordingly, the Court reverses the judgment of the Appellate Division and reinstates
defendant’s conviction for first-degree robbery. It remands to the Appellate Division for consideration of
defendant’s claim that his sentence is excessive. (pp. 15-19)

         The judgment of the Appellate Division is REVERSED and the matter is REMANDED to the Appellate
Division for further proceedings in accordance with the Court’s opinion.

     CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA and PATTERSON, and JUDGES
RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE ALBIN’s opinion.




                                                          2
                                      SUPREME COURT OF NEW JERSEY
                                        A-35 September Term 2012
                                                 071019

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

CHRISTOPHER DEKOWSKI,

    Defendant-Respondent.


         Argued October 8, 2013 – Decided August 11, 2014

         On certification to the Superior Court,
         Appellate Division.

         Meghan V. Tomlinson, Assistant Prosecutor,
         argued the cause for appellant (Grace H.
         Park, Acting Union County Prosecutor,
         attorney).

         Rochelle M.A. Watson, Assistant Deputy
         Public Defender, argued the cause for
         respondent (Joseph E. Krakora, Public
         Defender, attorney).

         Kenneth A. Burden, Deputy Attorney General,
         argued the cause for amicus curiae Attorney
         General of New Jersey (John J. Hoffman,
         Acting Attorney General, attorney).


    JUSTICE ALBIN delivered the opinion of the Court.

    In State v. Williams, we affirmed the defendant’s

conviction of first-degree robbery for threatening a bank teller

with a deadly weapon in the course of committing a theft.    ___

N.J. ___, ___ (2014) (slip op. at 1-3).   The defendant in


                                1
Williams threatened that he was armed with a bomb, an act that

elevated the offense from second-degree robbery to first-degree

robbery.   Ibid.   Although by all appearances the defendant in

Williams could have had a bomb concealed on his person, in fact

he had no such weapon -- he had merely simulated that he

possessed a bomb.    Id. at ___ (slip op. at 2).   We held that to

find the defendant guilty of first-degree robbery in a simulated

deadly weapon case, the victim must have an actual and

reasonable belief that the defendant threatened the immediate

use of such a weapon.    Id. at ___ (slip op. at 3).   In

determining whether the victim possessed an actual and

reasonable belief that the defendant threatened the use of a

deadly weapon, such as a bomb, the factfinder must consider the

totality of the circumstances, including the nature of any

verbal threat, the defendant’s overall conduct, his dress, and

any other relevant factors.    Ibid.

    In the present case, defendant Christopher Dekowski entered

a bank carrying what looked like a briefcase, went to a teller’s

counter, and with the use of a note demanded money and

threatened that he had a bomb.   The frightened bank manager, who

was behind the teller’s counter, did as she was told and gave

defendant cash.    A jury convicted defendant of first-degree

robbery.



                                  2
    The Appellate Division overturned the first-degree

conviction, finding the evidence insufficient to prove that

defendant simulated possession of a deadly weapon.     In rendering

that decision, the panel referred to the failure of the State’s

witnesses to express in their testimony that “they believed

defendant had a bomb in the briefcase, or that he led them to

believe that it contained a bomb, or even that it was shaped in

such a way that it was likely to hold a bomb.”    The panel

concluded that the evidence instead established second-degree

robbery and remanded for resentencing.

    We now reverse.    As we stated in Williams, supra, the

public is well aware that bombs can be secreted under a person’s

clothes and in other ways, and detonated by various means.        ___

N.J. at ___ (slip op. at 2).     A terrorized victim cannot be

expected to demand proof from the robber that he is armed with a

deadly weapon, such as a bomb.     Id. at ___ (slip op. at 21).    It

is enough if the victim has an actual and reasonable belief that

the robber has a bomb based on the totality of the

circumstances, including defendant’s verbal threat, dress, any

hand-held objects, and overall conduct.     See id. at ___ (slip

op. at 22).   By this standard, the jury had sufficient evidence

to return a verdict of first-degree robbery.     We therefore

reinstate defendant’s conviction for that offense.



                                   3
                                I.

                                A.

    Defendant, Christopher Dekowski, was tried by a jury and

found guilty of first-degree robbery.    The evidence presented at

trial that is relevant to this appeal follows.

    At about 10:30 a.m. on September 27, 2007, defendant

entered the Commerce Bank in the Borough of Roselle in Union

County.   Defendant was wearing a long-sleeve shirt and jeans,

boots, a baseball cap with the brim partially covering his face,

and sunglasses.   He also carried something resembling a

briefcase or a case that could hold a computer.     He attracted

the attention of several bank employees because of his

suspicious appearance and conduct.   Most customers, unlike

defendant, were wearing short-sleeve shirts.     Defendant also was

observed possibly playing with locks on the bottom of the bank’s

front doors.   In the bank’s lobby, defendant paced back and

forth, appeared nervous and fidgety, and could not stand still.

    According to the bank manager, Anne Beeman, defendant did

not “look right.”   Beeman told a customer service representative

that she was going behind the teller’s stations and to call the

police if she coughed.   Beeman also asked another employee to

write down a description of defendant.   Beeman positioned

herself behind the teller’s counter as defendant stood on the

line leading to teller Lucy Gonzalez.    When she saw defendant

                                 4
pass a note to Gonzalez, Beeman went to the counter, told the

teller that she would handle the transaction, and gave the cough

signal.

    Defendant then told Beeman to read a note on a piece of

yellow-lined paper.    Beeman recalled the note having words to

the effect “that he wanted 100’s, 50’s, and 20’s, and that he

had a bomb, and not to do anything.”   The actual note, later

found shredded in defendant’s house and pieced together, read in

relevant part:

          I Know who you Are
          Where you leave
          put All the money In
          A bag I set up bomb’s I
          the bag so do not do Anything
               20, 10 100 50
          Stupid

    Beeman testified that she “got very concerned for the

customers,” her “employees,” and herself “in case he did really

have a bomb.”    She had “no way of knowing if he did or did not.”

She was in fear for her safety and knew that if defendant had a

bomb “there were a lot of people that would get hurt.”    Although

she saw no weapons, Beeman believed that defendant was possibly

carrying a bomb.

    Beeman attempted to delay “the transaction a little bit,”

but defendant “yelled at [her] to give him the money.”    She

asked him if she could give him some “10’s” out of the teller

drawer, in addition to other denominations, and “[h]e said that

                                  5
was okay.”   Beeman placed a little more than $500 in an envelope

and handed it to defendant.   He then took the envelope and the

note and left the bank.

    When defendant approached his car and retrieved his keys

from a pants pocket, a note fell to the ground.   Defendant then

entered the car and drove off.   The note that fell from

defendant’s pocket was later recovered.   It read:

           I Know where you
           leave when you
           leave. So put
           All the money
           In A bag do Not
           put Any funny
           cash with It
           my Brief Case
           Has A 9mm

    A bank employee recorded the car’s license plate number,

which led the police to defendant’s parents’ house that day.

There, police officers arrested and searched defendant.    A large

sum of money and a prescription bottle of Xanax were found on

defendant.   After defendant’s parents consented to a search of

the house, the police found evidence linking defendant to the

robbery.   Defendant also gave the police an incriminating

statement.

    At the end of the State’s case, defendant moved to dismiss

the first-degree portion of the robbery charge.   The trial court

denied the motion.



                                 6
    Defendant presented a diminished-capacity and intoxication

defense.   Defendant testified that he took an excess of

methadone and Xanax on the morning of the robbery.    He contended

that he was suffering from a drug-induced blackout when he

entered the Commerce Bank.   He claimed to have no recollection

of any of the events, including making preparations for a

robbery or giving an incriminating statement to the police.

    Dr. Mark Seglin, a psychologist, testified for defendant.

Dr. Seglin diagnosed defendant as suffering from bipolar

disorder and polysubstance abuse.    Dr. Seglin, however, did not

express an opinion whether defendant possessed the mens rea

required to commit the crime.   In rebuttal, the State called Dr.

Louis Schlesinger, a forensic psychologist.   Dr. Schlesinger

diagnosed defendant with polysubstance abuse and several

psychological disorders.   In Dr. Schlesinger’s opinion,

defendant’s substance abuse and psychological disorders did not

impair defendant’s ability to form the intent necessary to

commit the offense.

                                B.

    After the jury found defendant guilty of first-degree

robbery, the trial court sentenced defendant to a thirteen-year

prison term, subject to an eighty-five-percent period of parole

ineligibility pursuant to the No Early Release Act, N.J.S.A.



                                 7
2C:43-7.2.     The court also imposed requisite fines and

penalties.1

     Defendant appealed.



                                  II.

     The Appellate Division in an unpublished opinion reversed

defendant’s first-degree robbery conviction on the ground that

there was insufficient evidence to support a finding that

defendant was armed with a real or simulated deadly weapon.       The

panel molded the jury verdict to reflect a second-degree robbery

conviction.2

     The panel maintained that only the bank manager read the

note “demanding money and stating that [defendant] had a bomb.”

It emphasized that “[d]efendant did not state or indicate that

the briefcase contained a weapon,” nor did defendant “brandish

[the briefcase] or make any gesture toward it.”    In addition,

according to the panel, none of the witnesses gave testimony

either expressing a belief that “defendant had a bomb in the


1
  The court did not impose the five-year period of parole
supervision mandated by N.J.S.A. 2C:43-7.2(c) (“[A] court
imposing a minimum period of parole ineligibility of 85 percent
of the sentence pursuant to [N.J.S.A. 2C:43-7.2] shall also
impose a five-year term of parole supervision if the defendant
is being sentenced for a crime of the first degree . . . .”).
2
  The Appellate Division remanded for resentencing on second-
degree robbery.


                                   8
briefcase” or suggesting that defendant “led them to believe

that it contained a bomb.”   In the panel’s view, the State

failed “to prove a connection between the briefcase and the bomb

threat” and focused entirely “on the evidence that defendant

made a threat that he had a deadly weapon and his threat caused

Beeman to be afraid.”3

     We granted the State’s petition for certification.     State

v. Dekowski, 212 N.J. 462 (2012).     We granted the Attorney

General’s motion for leave to appear as amicus curiae.



                               III.

                                A.

     The sole issue before the Court is whether the State

presented sufficient evidence to support a jury finding that

defendant was armed with or threatened the immediate use of a

deadly weapon in the course of committing a theft.     N.J.S.A.

2C:15-1(a)(2), (b).

     The State argues that there was “ample evidence that . . .

defendant created the reasonable impression that he was

concealing a bomb,” thus satisfying the statutory requirement of

deadly weapon.   The State highlights that defendant was carrying


3
  Because the panel vacated the first-degree portion of the
conviction, it did not address defendant’s claim that his
sentence was excessive.

                                 9
a briefcase or portfolio that could have contained a bomb, that

defendant handed the bank manager a note in which he demanded

money and stated that he had a bomb, and that the bank manager

was fearful “for her safety and the safety of everyone inside

the bank.”   The State maintains that “[t]here is no special

formula of words and gestures which must be combined” in a case

involving the simulation of a deadly weapon.

    The Attorney General, as amicus curiae, submits that

“[w]hile a victim must believe that defendant is armed with a

deadly weapon, that belief need only be reasonable under the

totality of the circumstances.”    The Attorney General insists

that, under the totality-of-the-circumstances standard,

defendant created the reasonable impression that he was armed

with a bomb by his demand for money, by his “unambiguous bomb

threat,” and by his possession of a briefcase to substantiate

that threat.

    Defendant urges that we affirm the Appellate Division’s

reversal of the first-degree robbery conviction.   Defendant

contends that “requiring the victim’s subjective belief that a

weapon is present is consistent with the ostensible policy of

treating a simulated weapon like a real weapon.”   He adds that

“[i]f the victim only believes that there could be a weapon,

then the defendant has not created the sort of danger present in

an armed robbery.”   In this case, defendant states that the bank

                                  10
manager’s “complete uncertainty about the presence of a weapon

falls short of” the statutory definition of deadly weapon.

Defendant argues that he did not hold the “portfolio” in a way

to suggest that he was carrying a bomb and that the bank manager

did not connect the threat conveyed in the note to the

portfolio.   Defendant submits that a first-degree robbery

conviction cannot be sustained in the absence of testimony that

either a victim believed that the briefcase contained a bomb or

that defendant led them to believe a bomb was concealed there.



                                IV.

    In Williams, supra, we construed the “deadly weapon”

provision of the robbery statute, N.J.S.A. 2C:15-1(b), in a case

in which the “deadly weapon” was a simulated bomb.    ___ N.J. at

___ (slip op. at 1-3).   There, we applied a totality-of-the-

circumstances standard for determining whether sufficient

evidence was presented to the jury to conclude that the victim

actually and reasonably believed that the robber possessed a

bomb.   Id. at ___ (slip op. at 24-26).   Before turning to the

principles we enunciated in Williams, we begin with the relevant

statutes.

    A defendant commits second-degree robbery “if, in the

course of committing a theft, he . . . [t]hreatens another with

or purposely puts him in fear of immediate bodily injury.”

                                11
N.J.S.A. 2C:15-1(a)(2), (b).   Second-degree robbery is elevated

to a first-degree crime “if in the course of committing the

theft the [defendant] . . . is armed with, or uses or threatens

the immediate use of a deadly weapon.”   N.J.S.A. 2C:15-1(b).

    Here, as in Williams, the definition of deadly weapon is

the critical factor.   “Deadly weapon” is defined as

         any   firearm   or  other   weapon,  device,
         instrument, material or substance, whether
         animate or inanimate, which in the manner it
         is used or is intended to be used, is known
         to be capable of producing death or serious
         bodily injury or which in the manner it is
         fashioned would lead the victim reasonably
         to believe it to be capable of producing
         death or serious bodily injury.

         [N.J.S.A. 2C:11-1(c) (emphasis added).]

    In Williams, supra, we reaffirmed that “a first-degree

robbery conviction will not be sustained unless the victim

possessed ‘a subjective belief that the device or instrument [or

material or substance was] “capable of producing death or

serious bodily injury,” and . . . that that subjective belief

[was] a reasonable one under the circumstances.’”   ___ N.J. at

___ (slip op. at 14-15) (alterations in original) (quoting State

v. Hutson, 107 N.J. 222, 227-28 (1987)).   We also noted that

“[t]he language covering simulated weapons in N.J.S.A. 2C:11-

1(c) is broad enough to encompass the multitude of ways in which

a ‘device, instrument, material or substance’ can be fashioned

by a creative robber into something that generates a reasonable

                                12
belief that it is or conceals a lethal weapon.”     Id. at ___

(slip op. at 15).

    We found that the thread running through our case law on

robberies with simulated weapons is that courts “must look to

the totality of the circumstances to determine whether the

victim reasonably believed that the defendant was armed with a

deadly weapon.”     Id. at ___ (slip op. at 19).   A totality-of-

the-circumstances analysis requires that a court “consider the

defendant’s words that convey the threat, his overall conduct,

his dress, and any other relevant factors.”     Id. at ___ (slip

op. at 22).   One relevant factor -- not touched on in Williams -

- is whether the robber is carrying an object when threatening a

bomb in the course of committing a theft.

    As we pointed out in Williams, the public is well aware

that bombs have been concealed under clothes and in garments.

Id. at ___ (slip op. at 2).     The public is also aware that bombs

have been hidden in backpacks, luggage, bags, and attaché cases.

See, e.g., United States v. Rankin, 487 F.3d 229, 230 (5th Cir.

2007) (describing briefcase bomb); In re Air Disaster at

Lockerbie Scot., 37 F.3d 804, 811 (2d Cir. 1994) (describing

destruction of Pan Am 103 by bomb hidden in luggage in cargo

hold), cert. denied, 513 U.S. 1126, 115 S. Ct. 934, 130 L. Ed.
2d 880 (1995); United States v. Arocena, 778 F.2d 943, 946 (2d

Cir. 1985) (“high-level explosive in a briefcase” exploded at

                                  13
airport on baggage cart), cert. denied, 475 U.S. 1053, 106 S.

Ct. 1281, 89 L. Ed. 2d 588 (1986); In re Trials of Pending &

Future Criminal Cases, 306 F. Supp. 333, 337 (N.D. Ill. 1969)

(noting bombings on government property, including bombing with

briefcase containing dynamite); Richard A. Oppel Jr. & Jess

Bidgood, Marathon Bombing Suspect, in First Court Appearance,

Pleads Not Guilty, N.Y. Times, July 11, 2013, at A11 (describing

2013 Boston Marathon bombing in which bombs were secreted and

detonated in backpacks).   Anyone passing through a security

checkpoint in an airport is reminded of the threat posed by

bombs that may be hidden in bags and luggage.

    The range of instruments that robbers have fashioned as

bombs -- although fake -- is similarly broad.   See, e.g., United

States v. Beck, 496 F.3d 876, 877 (8th Cir. 2007) (cardboard

box, briefcase, and note stating, “I have a bomb”); United

States v. Rodriguez, 301 F.3d 666, 667 (6th Cir. 2002)

(styrofoam sandwich box); United States v. Hart, 226 F.3d 602,

603-04 (7th Cir. 2000) (lunch box and bags containing

shoeboxes); United States v. Zamora, 222 F.3d 756, 760 (10th

Cir.) (gift-wrapped package), cert. denied, 531 U.S. 1043, 121
S. Ct. 641, 148 L. Ed. 2d 547 (2000); United States v. Beckett,

208 F.3d 140, 143-44 (3d Cir. 2000) (gift-wrapped shoebox and

box with antenna and lighted button); United States v. Miller,

206 F.3d 1051, 1052 (11th Cir. 2000) (red sticks with lit fuse);

                                14
Paese v. United States, 927 F. Supp. 667, 668 (S.D.N.Y. 1996)

(attaché case with “three purple sticks and a transistor with

wiring”).

    In light of recent events and contemporary history, a

credible bomb threat will engender fear or terror, and even

panic, because of a bomb’s known devastating destructive

capacity.   As we have said, “[a] victim threatened with the

immediate detonation of a bomb is not likely to ask for proof of

its existence,” and therefore “[a] robber who claims he is armed

with a bomb . . . should expect that he will be taken at his

word.”   Williams, supra, ___ N.J. at ___ (slip op. at 21).    A

robber does not have to give a superfluous gesture, such as

patting a briefcase or wildly waving it in the air, for a victim

to form a reasonable belief -- based on an unambiguous oral or

written threat -- that a robber is carrying a bomb.   See id. at

___ (slip op. at 21).

    We now apply the totality-of-the-circumstances standard to

determine whether there was sufficient evidence for the jury to

find that the bank manager had an actual and reasonable belief

that defendant was armed with a bomb.



                                V.

    At the close of the State’s case, defendant moved for a

judgment of acquittal on the charge of first-degree robbery.

                                15
See R. 3:18-1.   We review the record de novo in assessing

whether the State presented sufficient evidence to defeat an

acquittal motion.   See State v. Bunch, 180 N.J. 534, 548-49

(2004); Pressler & Verniero, Current N.J. Court Rules, comment 5

on R. 3:18-1 (2014).    “We must determine whether, based on the

entirety of the evidence and after giving the State the benefit

of all its favorable testimony and all the favorable inferences

drawn from that testimony, a reasonable jury could find guilt

beyond a reasonable doubt.”    Williams, supra, ___ N.J. at ___

(slip op. at 23) (citing State v. Reyes, 50 N.J. 454, 458-59

(1967)).   Presented in that light, here are the facts.

    When defendant entered the Commerce Bank, he almost

immediately engendered suspicion.     He was wearing a long-sleeve

shirt on a day that other customers were wearing short-sleeve

shirts; he positioned his baseball cap partially covering his

face and was sporting sunglasses; he was carrying something

resembling a briefcase; and, at one point, he appeared to be

playing with the locks on the bottom of the bank’s front doors.

In the bank’s lobby, defendant looked agitated and paced back

and forth, and, according to the bank manager, Anne Beeman, he

did not “look right.”   Beeman was sufficiently alarmed that she

asked one of her employees to take down a written description of

defendant and to call the police if she coughed.



                                 16
    When defendant arrived at the teller’s counter and passed

the teller a note, Beeman intervened and said she would handle

the transaction.   The note, with all its grammatical flaws,

conveyed a robbery in action and the threat of a bomb.     The note

read in part, “put All the money In A bag I set up bomb’s I the

bag so do not do Anything Stupid.”     The note listed

denominations of “20, 10 100 50.”      Although Beeman did not see a

bomb, she testified that she did not doubt that defendant might

be carrying one.   As she said, she had “no way of knowing if he

did or did not.”   But she was in fear for her safety and for the

safety of her employees and customers.     After defendant yelled

“to give him the money,” she did not question that the bomb

threat was credible.   Rather, she handed defendant an envelope

with more than $500.

    Giving the State the benefit of the favorable inferences

drawn from the testimony, the State was entitled to have the

case submitted to the jury.    Because a simulated bomb will often

be concealed, the victim need not be certain that a robber is

armed with such a weapon.     “That the victim believes that the

robber may be armed with a deadly weapon is sufficient to

satisfy the actual-belief requirement.      That subjective belief,

however, must also be reasonable under the circumstances.”

Williams, supra, ___ N.J. at ___ (slip op. at 22) (citing

Hutson, supra, 107 N.J. at 227-28).      With that in mind, the

                                  17
favorable inferences support the conclusion that Beeman had an

actual and reasonable belief that defendant was armed with a

bomb.

    The Appellate Division was simply mistaken in stating that

“[d]efendant did not state or indicate that the briefcase

contained a weapon.”    The note proves otherwise.   Moreover, some

theatrical gesture or movement is not a requirement for a victim

to entertain a reasonable belief that a robber is carrying a

bomb.   Defendant here said he had a bomb and had in hand a

briefcase that could carry one.     Beeman was not required to

engage in a potentially dangerous colloquy with the robber to

satisfy herself that he, in fact, was armed with a bomb.

    Judged by the totality of the circumstances, including

defendant’s suspicious dress, alarming conduct, and the written

note demanding money and threatening a bomb in a bag, a

reasonable jury could find that Beeman had an actual and

reasonable belief that defendant, in the course of a robbery,

was armed with a deadly weapon.



                                  VI.

    For the reasons expressed, we reverse the judgment of the

Appellate Division and reinstate defendant’s conviction for

first-degree robbery.   We remand to the Appellate Division for

consideration of defendant’s remaining appellate issue -- a

                                  18
claim that his sentence is excessive.   Defendant’s judgment of

conviction must also be amended to reflect the imposition of a

five-year term of parole supervision on his release from prison,

as mandated by N.J.S.A. 2C:43-7.2(c).

     CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA and PATTERSON, and
JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join in
JUSTICE ALBIN’s opinion.




                               19
               SUPREME COURT OF NEW JERSEY

NO.   A-35                                     SEPTEMBER TERM 2012

ON CERTIFICATION TO              Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Appellant,

              v.

CHRISTOPHER DEKOWSKI,

      Defendant-Respondent.




DECIDED              August 11, 2014
                Chief Justice Rabner                         PRESIDING
OPINION BY                   Justice Albin
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                       REVERSE/
CHECKLIST                             REINSTATE/
                                        REMAND
CHIEF JUSTICE RABNER                       X
JUSTICE LaVECCHIA                          X
JUSTICE ALBIN                              X
JUSTICE PATTERSON                          X
JUDGE RODRÍGUEZ (t/a)                      X
JUDGE CUFF (t/a)                           X
TOTALS                                     6




                                                    1